[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]ORDER
The court having heard the evidence finds the issues for the plaintiff and against the defendant.
With respect to the property known as 146 Laurel Street, West Haven, Ct. the court grants a permanent injunction against the defendant Razelle H. Lasser ordering her to:
1. Remove the unregistered motor vehicle thereon within seven (7) days from notice of this judgment.
2. Repair the voids in the exterior sheathing of the house in a workmanlike manner by May 1, 1997. CT Page 702
3. Commence the painting of the house by April 25, 1997 and complete the painting of the building by June 1, 1997.
4. Remove the scaffolding within seven (7) days of notice of this judgment until it is actually necessary to effectuate the foregoing repairs and is made safe and stable.
5. Remove the antenna on the scaffolding.
Violation of this injunction may result in the imposition of a fine in the amount of $100 per day, together with such other penalties prescribed by law.
Dated at New Haven this 6th day of March, 1997.
BY THE COURT
Bruce L. Levin Judge of the Superior Court